Citation Nr: 1614650	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  08-09 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent prior to June 24, 2009 for bilateral diabetic retinopathy.  

2.  Entitlement to an effective date prior to February 22, 2007 for the award of a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU) and Dependents' Educational Assistance under 38 U.S.C.A., Chapter 35.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to February 1970, to include duty in Vietnam.

This appeal comes before the Board (Board) from rating decisions by the Roanoke, Virginia Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In a December 2009 rating decision the RO established separate evaluations for diabetes and for diabetic retinopathy, assigning a 20 percent rating for diabetic retinopathy, effective June 24, 2009.  

In an August 2011 decision, the Board denied entitlement to a rating higher than 20 percent for diabetic retinopathy from June 24, 2009 forward and remanded the issue of entitlement to a compensable rating for diabetic retinopathy prior to June 24, 2009.  The Board also remanded the issue of entitlement to a TDIU.

In a July 2014 rating decision, the RO established entitlement to a 20 percent rating for retinopathy from February 22, 2007.  In a June 2015 rating decision, the RO granted an effective date of December 29, 2005 for the 20 percent rating.  

In an October 2012 rating decision the Appeals Management Center granted a TDIU, effective May 2, 2012.  In a January 2014 rating decision, the RO granted an effective date of February 22, 2007 for TDIU.

The issue of entitlement to TDIU from December 4, 2006 to February 22, 2007  pursuant to 38 C.F.R. § 4.16(b) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Prior to June 24, 2009, the Veteran's best corrected visual acuity was at least 20/30 in his right eye and 20/25 in his left eye, and his field of vision had a concentric contraction of 48 degrees in the right eye and 46.25 degrees in the left eye.

2. The Veteran's combined disability rating did not meet the schedular criteria for a TDIU prior to February 22, 2007.

3. The Veteran was gainfully employed prior to December 4, 2006.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 20 percent prior to June 24, 2009 for bilateral diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1 4.14, 4.20 (2015) , 38 C.F.R. § 4.84a, Diagnostic Codes 6079, 6080 (2008)

2. The criteria for a TDIU are not met prior to February 22, 2007.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetic Retinopathy

The Veteran has a 20 percent rating for bilateral diabetic retinopathy under Diagnostic Code 6099-6080.  This appeal considers the period only prior to June 24, 2009.

Diabetic retinopathy is not specifically listed in the rating schedule.  When an unlisted condition is encountered, it may be rated under the diagnostic code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  When a disability is not specifically listed, the diagnostic code will be "built up," meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99." 38 C.F.R. § 4.27 (2010).  Diagnostic Code 6099 refers to an unlisted disability of the eye.  The most closely analogous diagnostic codes are 6063 through 6079, which provide for loss of visual acuity and Diagnostic Code 6080, which provides ratings for visual field loss.  38 C.F.R. § 4.84a (2008).  

During the pendency of the appeal, the criteria for rating eye disabilities were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  Here, because the Veteran filed his claim prior to December 10, 2008, the appeal will be considered under the prior criteria.  Id. 

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75 (2008).  Under the regulations in effect prior to December 10, 2008, a compensable rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84(a) (2008).  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 6063-6079 (2008).  In this case, there is no evidence to show that the Veteran's loss of visual acuity warrants a compensable evaluation.  At worse, his right eye vision was 20/30 in the right eye in June 2009.  At worst, his left eye vision was 20/25+ in April 2007.  Visual impairment can also be rated on the basis of loss of field of vision.  38 C.F.R. § 4.76 (2008).  Thus, his retinopathy is most appropriately evaluated under impairment of field vision.  

Prior to December 10, 2008, ratings for contraction of visual field in each eye are determined by computing an average concentric contraction using test results from a Goldman perimeter chart.  38 C.F.R. §§ 4.76, 4.76a, 4.77, 4.84a, Diagnostic Code 6080 (2008).  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III, located in 38 C.F.R. § 4.76a.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008).  

The normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  38 C.F.R. § 4.76a, Table III (2008).  

Under Diagnostic Code 6080, homonymous hemianopsia warrants a 30 percent evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).  Loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  Id.  

Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200.  Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.  Id.  

Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.  Id.  

A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or is rated as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2). 

On VA examination in March 2006 the Veteran had best corrected vision as 20/20 right eye and 20/25 left eye.  On VA examination in April 2007 he was found to have 20/20 corrected vision and a good field of vision in both eyes.

The first and only measurements of the Veteran's visual field impairment were taken during his June 2009 VA examination.  As a result, the VA has obtained a retrospective opinion as to the severity of the Veteran's service-connected diabetic retinopathy prior to June 2009.

In June 2015 a VA ophthalmologist opined that the Veteran's visual field results prior to 2007 should be at least the same as the results as shown on exam in 2009 because the visual field should not improve significantly.

The average concentric contraction of visual fields shown at the June 2009 VA examination are as follows: Right eye, 48 degrees [(normal temporally 85 degrees, exam showed 42 degrees, loss of 43 degrees; normal down temporally 85 degrees, exam showed 60 degrees loss of 25 degrees; normal down 65 degrees, exam showed 51 degrees, loss of 14 degrees; normal down nasally 50 degrees, exam showed 65 degrees, loss of minus 15 degrees; normal nasally 60 degrees, exam showed 63 degrees, loss of minus three degrees; normal up nasally 55 degrees, exam showed 35 degrees, loss of 20 degrees; normal up 45 degrees, exam showed 29 degrees, loss of 16 degrees; normal up temporally 55 degrees, exam showed 40 degrees, loss of 15 degrees) (total 500 degrees minus total degrees lost of 115 equals 385 remaining degrees of visual field divided by 8, which represents the average contraction for rating purposes, 48.125)].  

Left eye, 46 degrees [(normal temporally 85 degrees, exam showed 65 degrees, loss of 20 degrees; normal down temporally 85 degrees, exam showed 60 degrees, loss of 25 degrees; normal down 65 degrees, exam showed 52 degrees, loss of 13 degrees; normal down nasally 50 degrees, exam showed 41 degrees, excess of 9 degrees; normal nasally 60 degrees, exam showed 40 degrees, loss of 20 degrees; normal up nasally 55 degrees, exam showed 42 degrees, loss of 13 degrees; normal up 45 degrees, exam showed 30 degrees, loss of 15 degrees; normal up temporally 55 degrees, exam showed 40 degrees, loss of 15 degrees) (total 500 degrees minus total degrees lost of 130 equals 370 remaining degrees of visual field divided by 8, which represents the average contraction for rating purposes, 46.25)].  

The Veteran's concentric contraction in each eye falls between over 45 degrees and 60 degrees.  Under Diagnostic Code 6080, this degree of concentric contraction is assigned a 20 percent evaluation when it is bilateral.  38 C.F.R. § 4.84a (2008).  It may also be rated as 20/50.  Id.  However, evaluating it as 20/50 would only warrant a 10 percent evaluation under the applicable diagnostic code, 6079.  Id.  Thus, evaluating as average contraction is more favorable to the Veteran.   

In order to qualify for a 30 percent rating under Diagnostic Code 6080, the Veteran would need to show an average concentric contraction between 45 degrees and 30 degrees for both eyes.  38 C.F.R. § 4.84a (2008).  As noted above, on VA examination in 2009, the Veteran's right eye has an average concentric contraction of 48.125 and his left eye has an average concentric contraction of 46.25, which are both outside of this range.  Therefore, the results of testing do not support that he is entitled to an increased disability evaluation for his diabetic retinopathy.

As the results of the 2009 VA examination support that the Veteran is entitled to a rating of 20 percent, but no greater, and the VA opinion obtained in 2014 was that the Veteran's visual field results prior to 2007 should be at least the same as the results as shown on exam in 2009, the Board finds that a rating in excess of 20 percent prior to June 24, 2009 is not warranted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's bilateral diabetic retinopathy.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected bilateral diabetic retinopathy that would render the schedular criteria inadequate.  The Veteran's symptoms, including impairment of field of vision are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's bilateral diabetic retinopathy.  In addition, the Board finds the record does not reflect that the Veteran's bilateral diabetic retinopathy markedly interferes with his ability to work, as the June 2015 VA examiner opined that the Veteran's best corrected visual acuity had always been 20/30 or better in both eyes so there should be no functional impairment with respect to employment given his visual acuity and visual field results.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

TDIU

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  

The Veteran is currently in receipt of TDIU effective February 22, 2007, but contends he is entitled to an earlier effective date.  Specifically, the Veteran contends the effective date of his entitlement to TDIU should be at least as far back as December 29, 2005, the date of his request for service connection for diabetic retinopathy.  

The Veteran first met the schedular requirements for TDIU on February 22, 2007 when his combined rating totaled 80 percent.  Prior to that date, his combined rating was less than 70 percent, and he was rated for multiple disabilities with no single disability having a rating greater than 20 percent .  Therefore, February 22, 2007 is the earliest date on which the Veteran met the schedular rating criteria for TDIU.

As the Veteran did not meet the schedular criteria prior to February 22, 2007, the Board will next consider whether referral for an extraschedular TDIU rating is warranted.  If the schedular TDIU percentages are not met, the Veteran's claim may be referred to the Director, Compensation and Pension Service for an extraschedular rating when the evidence of record shows that Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b) (2015).  The Board cannot award TDIU on this basis in the first instance.  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court held that where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the C&P Director.  

On his application for TDIU the Veteran reported he had worked as a paper handler since 1995 before quitting in December 2006 due to his disability.  His employer noted he stopped working December 4, 2006 and was receiving disability payments.

The Veteran underwent a Social Security disability examination in February 2007.  It was found he could occasionally lift and/or carry 20 pounds; frequently lift and/or carry 10 pounds; stand or walk for about 6 hours; sit for about six hours; and occasionally climb, balance, stoop, kneel, crouch, and crawl.  He had no limitations for pushing or pulling or manipulating.  He was awarded Social Security disability benefits based on his diabetes mellitus and neuropathy.  

The Veteran is service-connected for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, diabetic retinopathy, and impotency.

Thus, there is evidence that suggests the Veteran may have been unable to secure or follow a substantially gainful occupation due to his service-connected disabilities from December 4, 2006 to February 22, 2007.  38 C.F.R. § 4.16(b) (2015).  However, as the Veteran was gainfully employed prior to December 4, 2006 referral for consideration of an extraschedular TDIU is not warranted for that period.

Therefore, the Board finds that the Veteran is not entitled to a schedular TDIU prior to February 22, 2007, but a remand for referral to consider an extraschedular TDIU for the period from December 4, 2006 to February 22, 2007 is warranted.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran with respect to his claim for TDIU in March 2007, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The claim for a higher initial rating for diabetic retinopathy arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003)..  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in February 2008, with supplemental statements of the case in December 2009, November 2012, July 2014, and June 2015, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and Social Security disability records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA eye examinations in March 2006, April 2007, and June 2009 with addendum opinions obtained in February 2014 and June 2015.  The examiner, a medical professional, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The examiner provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a disability evaluation in excess of 20 percent prior to June 24, 2009 for bilateral diabetic retinopathy is denied.

Entitlement to an effective date earlier than February 22, 2007 for the grant of TDIU pursuant to 38 C.F.R. § 4.16(a) is denied.


REMAND

As discussed above, prior to February 22, 2007 the Veteran does not meet the criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).  However, where the Veteran does not meet the percentage requirements for TDIU, but there is evidence of unemployability, the Board is required to remand the claim for consideration by the Director of C&P.  Bowling, 15 Vet. App. 1.  The Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994) indicated that the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  The Board finds the Veteran's claim for TDIU from December 4, 2006 to February 22, 2007 should be referred to the Director of C&P for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1. Refer this case to the Director of Compensation and Pension Service for consideration of whether the Veteran is entitled to TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) from December 4, 2006 to February 22, 2007.  The claims folder and a copy of this remand should be provided to the Director of C&P.  

2. Thereafter, the issue should be readjudicated.  If the issue remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.	

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


